Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding claims 1 and 10:

    PNG
    media_image1.png
    273
    645
    media_image1.png
    Greyscale

	The examiner considers the applicants’ remarks regarding reference REED, but these remarks are now moot under new grounds of rejection as taught by modifying references Campbell as posted in the updated office action below.
Claim Objections
Claims 13 and 14 are objected to because of the following informalities: 
Claim 13 states “wherein the interface module is configured to distribute one and the same electrical signal”. Line 13 of the claim already makes note of “an electrical signal”. It is not clear to the examiner if the last two lines of claim 13 relate to “an electrical signal” from line 13 of the claim. The applicant is requested to add clarifying language to stay consistent with the scope of the invention.
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the Li-Fi protocol" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson (US 2009/0003832) in view of Gunasekara (US 8503886) in view of Campbell (US 2012/0274234).
Regarding claim 1, Pederson teaches a communication device (Fig. 4, device comprising 400, 402 and 406) configured to be implemented in a passenger compartment (Fig. 1, passenger compartment 20), the passenger compartment including at least one pre-existing lamp (Fig. 1 and Fig. 4, lamp 200) which is used to illuminate the passenger compartment (paragraph [0028], A VLEC…may interface with new or existing building internal electrical wiring…building space may be efficiently illuminated…(see also paragraph [0025], lines 1-3); paragraph [0076], Where other types of fixtures already exist…LED bulbs may similarly accommodate the fixture…with no fixture or wiring alterations…), comprising: a radiofrequency communication module, comprising a processor, a non-transitory computer-readable memory operationally coupled to the processor for transmitting and receiving radiofrequency signals (Fig. 4, data signals 402 to BPL 400; to paragraph [0027], lines 1-3, In an access BPL system, data is carried as a signal through existing mediums like…radio waves…; paragraph [0078], lines 11-19, The data signals may arise through communication with…Radio Frequency links…) and an interface module comprising an electrical connection in order to link the interface module to the at least one pre-existing lamp of the passenger compartment (Fig. 4, output port of BPL 400 creates an electrical connection between the device and lamp 200).
Although Pederson teaches a communication device that comprises a radiofrequency module to communicate radio frequency signals, Pederson doesn’t teach a transceiver for transmitting and receiving radiofrequency signals, wherein the processor is configured so as to generate a digital signal from radiofrequency signals received by way of the transceiver, and the interface module operationally coupled to the radiofrequency communication module so as to: receive the digital signal generated by the radiofrequency communication module, and configured so as to modulate at least one lamp to produce a modulation of light emitted by the lamp on the basis of the digital signal received from the radiofrequency communication module.
Gunasekara teaches a communication device (Fig. 2A) comprising: a radiofrequency communication module (Fig. 2A, 215+105), comprising a processor, a non- transitory computer-readable memory operationally coupled to the processor, and a transceiver for transmitting and receiving radiofrequency signals (Fig. 2A, transceiver 215), wherein the processor is configured so as to generate a digital signal from radiofrequency signals received by way of the transceiver (Claim 1, downconverting the radio frequency communications to baseband signals…), and an interface module (Fig. 2A, module 205) operationally coupled to the radiofrequency communication module so as to: receive the digital signal generated by the radiofrequency communication module, and configured so as to modulate, on the basis of the digital signal, at least one lamp to produce a modulation of light emitted by the lamp (Fig. 2A, lamp 107) on the basis of the digital signal received from the radiofrequency communication module (Claim 1, downconverting the radio frequency communications to baseband signals, decoding the baseband signals and modulating the baseband signals using visual light…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Pederson and incorporate the device taught by Gunasekara so that there can be a proper handover between the visual light communication network and the wireless macro network (Gunasekara: Col. 5, lines 63-65).
Although Gunasekara teaches modulating and outputting light on the basis of the digital signal from the radio frequency transceiver, Pederson in view of Gunasekara doesn’t teach amplitude modulating using an electrical signal to supply power to the at least one pre-existing lamp, the amplitude modulation being implemented on the basis of the digital signal.
Campbell also teaches a setup wherein a device (Fig. 2, device 220) receives RF wireless signals from a wireless device 210 (paragraph [0036], the wireless device…communicates with wireless light controller via wireless communication e.g. wireless network, cellular network) towards lamp 230, wherein at an interface of the device there is amplitude modulation using an electrical signal to supply power to the lamp, the amplitude modulation being implemented on the basis of a signal from the RF source (paragraph [0046], The wireless device 210 transmits the instructions…to the wireless controller 220. The wireless controller 220 converts the wireless packets to a power line communication 225. The wireless light controller 220 transmits the power line communication 225 to the light fixture 230; paragraph [0047], the conversion between a fast protocol and slow protocol advantageously enables the technology to utilize existing…power lines, light systems; paragraph [0048], the wireless controller 220 determines the instructions to control the light fixture 230 and generates a power line communication e.g. a set of amplitude modulations for the instructions…The generated power line communication includes the instructions to control the light fixture 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication device taught by Pederson in view of Gunasekara and incorporate the power line communication method taught by Campbell as this technology has the advantage of using already existing electrical wiring thereby decreasing the installation cost and increasing the effective uses of the technology (Campbell: paragraph [0025]).
Regarding claim 2, Pederson in view of Gunasekara in view of Campbell teaches the communication device as claimed in claim 1, furthermore comprising the at least one pre-existing lamp, which is connected to the interface module (Pederson: Fig. 4, lamp 200).  
Regarding claim 3, Pederson in view of Gunasekara in view of Campbell teaches the communication device as claimed in claim 1, furthermore including an electrical connection unit connectable to an electric power outlet (Pederson: Fig. 5, outlet 26).
Regarding claim 6, Pederson in view of Gunasekara in view of Campbell teaches the communication device as claimed in claim 1, wherein the interface module is configured so as to deliver a signal through power line communication (Campbell: paragraph [0046]).  
Regarding claim 7, Pederson in view of Gunasekara in view of Campbell teaches the communication device as claimed in claim 1, including a current controller for controlling a supply current at least to the interface module (Gunasekara: Fig. 2A, controller 225, Col. 4, lines 3-7).  
Regarding claim 8, Pederson in view of Gunasekara in view of Campbell teaches the communication device as claimed in claim 1, including a photoreceptor linked to the interface module so as to receive a modulated light signal and transmit, via the radiofrequency communication module, a radiofrequency signal corresponding to the received modulated light signal (Gunasekara: Col. 3, lines 50-55, light source/sensor 107 can include a light emitting diode and a light sensor; lines 55-60).  
Regarding claim 10, Pederson teaches a method comprising: installing a communication device (Fig. 4, device comprising 400, 402 and 406) in a passenger compartment (Fig. 1, passenger compartment 20) including at least one pre- existing lamp (Fig. 1 and Fig. 4, lamp 200) which is used to illuminate the passenger compartment (paragraph [0028], A VLEC…may interface with new or existing building internal electrical wiring…building space may be efficiently illuminated…(see also paragraph [0025], lines 1-3); paragraph [0076], Where other types of fixtures already exist…LED bulbs may similarly accommodate the fixture…with no fixture or wiring alterations…), the communication device comprising: a radiofrequency communication module, comprising a processor, a non-transitory computer-readable memory operationally coupled to the processor for transmitting and receiving radiofrequency signals (Fig. 4, data signals 402 to BPL 400; to paragraph [0027], lines 1-3, In an access BPL system, data is carried as a signal through existing mediums like…radio waves…; paragraph [0078], lines 11-19, The data signals may arise through communication with…Radio Frequency links…), wherein the installing comprises: connecting an electrical output of the interface module to a power supply cable of said at least one pre-existing lamp of the passenger compartment (Fig. 4, power supply cable coupled to BPL 400 from lamps 200 to power the lamps).
Although Pederson teaches a communication device that comprises a radiofrequency module to communicate radio frequency signals, Pederson doesn’t teach a transceiver for transmitting and receiving radiofrequency signals, wherein the processor is configured so as to generate a digital signal from radiofrequency signals received by way of the transceiver, and the interface module operationally coupled to the radiofrequency communication module so as to: receive the digital signal generated by the radiofrequency communication module, and configured so as to modulate at least one lamp to produce a modulation of light emitted by the lamp on the basis of the digital signal received from the radiofrequency communication module.
Gunasekara teaches a communication device (Fig. 2A) comprising: a radiofrequency communication module (Fig. 2A, 215+105), comprising a processor, a non- transitory computer-readable memory operationally coupled to the processor, and a transceiver for transmitting and receiving radiofrequency signals (Fig. 2A, transceiver 215), wherein the processor is configured so as to generate a digital signal from radiofrequency signals received by way of the transceiver (Claim 1, downconverting the radio frequency communications to baseband signals…), and an interface module (Fig. 2A, module 205) operationally coupled to the radiofrequency communication module so as to: receive the digital signal generated by the radiofrequency communication module, and configured so as to modulate, on the basis of the digital signal, at least one lamp to produce a modulation of light emitted by the lamp (Fig. 2A, lamp 107) on the basis of the digital signal received from the radiofrequency communication module (Claim 1, downconverting the radio frequency communications to baseband signals, decoding the baseband signals and modulating the baseband signals using visual light…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Pederson and incorporate the device taught by Gunasekara so that there can be a proper handover between the visual light communication network and the wireless macro network (Gunasekara: Col. 5, lines 63-65).
Although Gunasekara teaches modulating and outputting light on the basis of the digital signal from the radio frequency transceiver, Pederson in view of Gunasekara doesn’t teach amplitude modulating using an electrical signal to supply power to the pre-existing lamp, the amplitude modulation being implemented on the basis of the digital signal and connecting the interface module to a current-controlled electric power source. 
Campbell also teaches a setup wherein a device (Fig. 2, device 220) receives RF wireless signals from a wireless device 210 (paragraph [0036], the wireless device…communicates with wireless light controller via wireless communication e.g. wireless network, cellular network) towards lamp 230, wherein at an interface module of the device there is amplitude modulation using an electrical signal to supply power to the lamp, the amplitude modulation being implemented on the basis of a signal from the RF source (paragraph [0046], The wireless device 210 transmits the instructions…to the wireless controller 220. The wireless controller 220 converts the wireless packets to a power line communication 225. The wireless light controller 220 transmits the power line communication 225 to the light fixture 230; paragraph [0047], the conversion between a fast protocol and slow protocol advantageously enables the technology to utilize existing…power lines, light systems; paragraph [0048], the wireless controller 220 determines the instructions to control the light fixture 230 and generates a power line communication e.g. a set of amplitude modulations for the instructions…The generated power line communication includes the instructions to control the light fixture 230) and connecting the interface module to a current-controlled power source (paragraph [0045], the lights can be turned on/off at a certain time shows that the wireless controller along with the lights are connected to a current-controller power source that can turn the light on/off based on a received instruction from the wireless device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication device taught by Pederson in view of Gunasekara and incorporate the power line communication method taught by Campbell as this technology has the advantage of using already existing electrical wiring thereby decreasing the installation cost and increasing the effective uses of the technology (Campbell: paragraph [0025]).
Regarding claim 13, Pederson teaches a communication device (Fig. 4, device comprising 400, 402 and 406) configured to be implemented in a passenger compartment (Fig. 1, passenger compartment 20), the passenger compartment including a plurality of pre-existing lamp (Fig. 1 and Fig. 4, lamps 200) which are used to illuminate the passenger compartment (paragraph [0028], A VLEC…may interface with new or existing building internal electrical wiring…building space may be efficiently illuminated…(see also paragraph [0025], lines 1-3); paragraph [0076], Where other types of fixtures already exist…LED bulbs may similarly accommodate the fixture…with no fixture or wiring alterations…), comprising: a radiofrequency communication module, comprising a processor, a non-transitory computer-readable memory operationally coupled to the processor for transmitting and receiving radiofrequency signals (Fig. 4, data signals 402 to BPL 400; to paragraph [0027], lines 1-3, In an access BPL system, data is carried as a signal through existing mediums like…radio waves…; paragraph [0078], lines 11-19, The data signals may arise through communication with…Radio Frequency links…) and an interface module comprising an electrical connection in order to link the interface module to the plurality of pre-existing lamps of the passenger compartment (Fig. 4, output port of BPL 400 creates an electrical connection between the device and lamps 200).
Although Pederson teaches a communication device that comprises a radiofrequency module to communicate radio frequency signals, Pederson doesn’t teach a transceiver for transmitting and receiving radiofrequency signals, wherein the processor is configured so as to generate a digital signal from radiofrequency signals received by way of the transceiver, and the interface module operationally coupled to the radiofrequency communication module so as to: receive the digital signal generated by the radiofrequency communication module, and configured so as to modulate at least one pre-existing lamp to produce a modulation of light emitted by the lamp on the basis of the digital signal received from the radiofrequency communication module.
Gunasekara teaches a communication device (Fig. 2A) comprising: a radiofrequency communication module (Fig. 2A, 215+105), comprising a processor, a non- transitory computer-readable memory operationally coupled to the processor, and a transceiver for transmitting and receiving radiofrequency signals (Fig. 2A, transceiver 215), wherein the processor is configured so as to generate a digital signal from radiofrequency signals received by way of the transceiver (Claim 1, downconverting the radio frequency communications to baseband signals…), and an interface module (Fig. 2A, module 205) operationally coupled to the radiofrequency communication module so as to: receive the digital signal generated by the radiofrequency communication module, and configured so as to modulate, on the basis of the digital signal, at least one pre-existing lamp to produce a modulation of light emitted by the lamp (Fig. 2A, lamp 107) on the basis of the digital signal received from the radiofrequency communication module (Claim 1, downconverting the radio frequency communications to baseband signals, decoding the baseband signals and modulating the baseband signals using visual light…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication between the device and plural pre-existing lamps as taught by Pederson and incorporate the functionality of a device communicating with at least one pre-existing lamp taught by Gunasekara so that there can be a proper handover between the visual light communication network and the wireless macro network (Gunasekara: Col. 5, lines 63-65).
Although Gunasekara teaches modulating and outputting light on the basis of the digital signal from the radio frequency transceiver, Pederson in view of Gunasekara doesn’t teach amplitude modulating using an electrical signal to supply power to the at least the plurality of pre-existing lamps, the amplitude modulation being implemented on the basis of the digital signal wherein the interface module is configured to distribute one and the same electrical signal to one or more of the plurality of pre-existing lamps.
Campbell also teaches a setup wherein a device (Fig. 1, device 120/Fig. 2, device 220) that communicates with a plurality of pre-existing lamps (Fig. 1, pre-existing lamps 124a-124z) wherein the device receives RF wireless signals from a wireless device (Fig. 1, wireless device 110/ Fig. 2, wireless device 210; paragraph [0036], the wireless device…communicates with wireless light controller via wireless communication e.g. wireless network, cellular network) towards lamps 124 (individual control of one lamp shown in Fig. 2 with lamp 230), wherein at an interface of the device there is amplitude modulation using an electrical signal to supply power to the lamps, the amplitude modulation being implemented on the basis of a signal from the RF source (Fig. 1, power line 122 coupled with lamps 124a-124z; paragraph [0046], The wireless device 210 transmits the instructions…to the wireless controller 220. The wireless controller 220 converts the wireless packets to a power line communication 225. The wireless light controller 220 transmits the power line communication 225 to the light fixture 230; paragraph [0047], the conversion between a fast protocol and slow protocol advantageously enables the technology to utilize existing…power lines, light systems; paragraph [0048], the wireless controller 220 determines the instructions to control the light fixture 230 and generates a power line communication e.g. a set of amplitude modulations for the instructions…The generated power line communication includes the instructions to control the light fixture 230) wherein the interface module is configured to distribute one and the same electrical signal to one or more of the plurality of pre-existing lamps (Fig. 1, the same power line 122 is coupled to lamps 124a-124z wherein one and the same electrical signal used for amplitude modulation is distributed to a lamp. Fig. 2 shows the flow of communication between the wireless device 220 and the lamp 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication device taught by Pederson in view of Gunasekara and incorporate the power line communication method taught by Campbell as this technology has the advantage of using already existing electrical wiring thereby decreasing the installation cost and increasing the effective uses of the technology (Campbell: paragraph [0025]).
Regarding claim 14, Pederson teaches a communication device (Fig. 4, device comprising 400, 402 and 406) configured to be implemented in a passenger compartment (Fig. 1, passenger compartment 20), the passenger compartment including a plurality of pre-existing lamp (Fig. 1 and Fig. 4, lamps 200) which are used to illuminate the passenger compartment (paragraph [0028], A VLEC…may interface with new or existing building internal electrical wiring…building space may be efficiently illuminated…(see also paragraph [0025], lines 1-3); paragraph [0076], Where other types of fixtures already exist…LED bulbs may similarly accommodate the fixture…with no fixture or wiring alterations…), comprising: a radiofrequency communication module, comprising a processor, a non-transitory computer-readable memory operationally coupled to the processor for transmitting and receiving radiofrequency signals (Fig. 4, data signals 402 to BPL 400; to paragraph [0027], lines 1-3, In an access BPL system, data is carried as a signal through existing mediums like…radio waves…; paragraph [0078], lines 11-19, The data signals may arise through communication with…Radio Frequency links…) and an interface module comprising an electrical connection in order to link the interface module to the plurality of pre-existing lamps of the passenger compartment (Fig. 4, output port of BPL 400 creates an electrical connection between the device and lamps 200).
Although Pederson teaches a communication device that comprises a radiofrequency module to communicate radio frequency signals, Pederson doesn’t teach a transceiver for transmitting and receiving radiofrequency signals, wherein the processor is configured so as to generate a digital signal from radiofrequency signals received by way of the transceiver, and the interface module operationally coupled to the radiofrequency communication module so as to: receive the digital signal generated by the radiofrequency communication module, and configured so as to modulate at least one pre-existing lamp to produce a modulation of light emitted by the lamp on the basis of the digital signal received from the radiofrequency communication module.
Gunasekara teaches a communication device (Fig. 2A) comprising: a radiofrequency communication module (Fig. 2A, 215+105), comprising a processor, a non- transitory computer-readable memory operationally coupled to the processor, and a transceiver for transmitting and receiving radiofrequency signals (Fig. 2A, transceiver 215), wherein the processor is configured so as to generate a digital signal from radiofrequency signals received by way of the transceiver (Claim 1, downconverting the radio frequency communications to baseband signals…), and an interface module (Fig. 2A, module 205) operationally coupled to the radiofrequency communication module so as to: receive the digital signal generated by the radiofrequency communication module, and configured so as to modulate, on the basis of the digital signal, at least one pre-existing lamp to produce a modulation of light emitted by the lamp (Fig. 2A, lamp 107) on the basis of the digital signal received from the radiofrequency communication module (Claim 1, downconverting the radio frequency communications to baseband signals, decoding the baseband signals and modulating the baseband signals using visual light…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication between the device and plural pre-existing lamps as taught by Pederson and incorporate the functionality of a device communicating with at least one pre-existing lamp taught by Gunasekara so that there can be a proper handover between the visual light communication network and the wireless macro network (Gunasekara: Col. 5, lines 63-65).
Although Gunasekara teaches modulating and outputting light on the basis of the digital signal from the radio frequency transceiver, Pederson in view of Gunasekara doesn’t teach amplitude modulating using an electrical signal to supply power to the at least the plurality of pre-existing lamps, the amplitude modulation being implemented on the basis of the digital signal wherein the interface module is configured to distribute different and specific electrical signal to each of the plurality of pre-existing lamps.
Campbell also teaches a setup wherein a device (Fig. 1, device 120/Fig. 2, device 220) that communicates with a plurality of pre-existing lamps (Fig. 1, pre-existing lamps 124a-124z) wherein the device receives RF wireless signals from a wireless device (Fig. 1, wireless device 110/ Fig. 2, wireless device 210; paragraph [0036], the wireless device…communicates with wireless light controller via wireless communication e.g. wireless network, cellular network) towards lamps 124 (individual control of one lamp shown in Fig. 2 with lamp 230), wherein at an interface of the device there is amplitude modulation using an electrical signal to supply power to the lamps, the amplitude modulation being implemented on the basis of a signal from the RF source (Fig. 1, power line 122 coupled with lamps 124a-124z; paragraph [0046], The wireless device 210 transmits the instructions…to the wireless controller 220. The wireless controller 220 converts the wireless packets to a power line communication 225. The wireless light controller 220 transmits the power line communication 225 to the light fixture 230; paragraph [0047], the conversion between a fast protocol and slow protocol advantageously enables the technology to utilize existing…power lines, light systems; paragraph [0048], the wireless controller 220 determines the instructions to control the light fixture 230 and generates a power line communication e.g. a set of amplitude modulations for the instructions…The generated power line communication includes the instructions to control the light fixture 230) wherein the interface module is configured to distribute different and specific electrical signal to each of the plurality of pre-existing lamps (Fig. 1, power line 122 is coupled to lamps 124a-124z; paragraph [0042], In other words, the power line communication 122 can include individual addresses for a subset of the light for individualized control of the particular lights...).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication device taught by Pederson in view of Gunasekara and incorporate the power line communication method taught by Campbell as this technology has the advantage of using already existing electrical wiring thereby decreasing the installation cost and increasing the effective uses of the technology (Campbell: paragraph [0025]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson (US 2009/0003832) in view of Gunasekara (US 8503886) in view of Campbell (US 2012/0274234) in further view of Arkin (US 2004/0092156).
Regarding claim 4, Pederson in view of Gunasekara in view of Campbell teaches the communication device as claimed in claim 3.
Although Gunasekara teaches a device with a LED lamp, Pederson in view of Gunasekara in view of Campbell don’t teach wherein the electrical connection unit is configured to be connected to a cigarette-lighter outlet of a motor vehicle passenger compartment. 
Arkin teaches wherein the electrical connection unit is configured to be connected to a cigarette-lighter outlet of a motor vehicle passenger compartment to power a LED lamp (paragraph [0005], cigarette lighter/12 v power socket is typically located in plain view of vehicle occupants…LED illuminates upon insertion into the cigarette lighter socket…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrical connection unit as taught by Pederson in view of Gunasekara in view of Campbell and incorporate using the power socket taught by Arkin as this will allow the portable device to also be powered on inside a vehicle thereby enabling visible light communications within the vehicle as well. 	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over over Pederson (US 2009/0003832) in view of Gunasekara (US 8503886) in view of Campbell (US 2012/0274234) in further view of Poola (US 2015/0319639).
Regarding claim 9, Pederson in view of Gunasekara in view of Campbell teaches the communication device as claimed in claim 1.
Pederson in view of Gunasekara in view of Campbell don’t teach wherein said light amplitude modulation is in accordance with the Li-Fi protocol.  
Poola teaches using a LiFi protocol for light modulation (Fig. 3, implementation of LiFi AP for the network; paragraph [0022], the LEDs include light emitting elements which transmit modulated data on visible light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light modulation taught by Pederson in view of Gunasekara in view of Campbell and incorporate using the LiFi protocol as taught by Poola since the LiFi protocol has the advantage of more bandwidth availability in a more localized manner (Poola: paragraph [0019]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson (US 2009/0003832) in view of Gunasekara (US 8503886) in view of Campbell (US 2012/0274234) in further view of Deixler (US 2019/0132055).
Regarding claim 12, Pederson in view of Gunasekara in view of Campbell teaches the communication device as claimed in claim 1.
Pederson in view of Gunasekara in view of Campbell teach wherein the radiofrequency communication module, the interface module, the at least one pre-existing lamp and the electrical connection are combined in one and the same housing.  
Deixler teaches a device (Fig. 3, device 12 (also shown in Fig. 7)) wherein a radiofrequency communication module (Fig. 7, module 28), an interface module (Fig. 7, interface module 22ii; paragraph [0150], lines 1-3) and lamp (Fig. 3, lamp 18) and electrical connection (Fig. 7, electrical connection between 22, 28 and 18) are distributed in the passenger compartment (Fig. 1, passenger compartment 2; the modules are distributed over the device 12 which is a part of the passenger compartment. Thus the modules are distributed in the passenger compartment)-5-.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the placement of the communication device as taught by Pederson in view of Gunasekara in view of Campbell and incorporate a distributed structure as taught by Deixler, as a matter of design choice in order to make parts separable (See MPEP 2144.04 V C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637